Citation Nr: 1307725	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  08-04 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).  

2. Entitlement to service connection for a gastrointestinal disorder, to include as due to an undiagnosed illness. 

3. Entitlement to service connection for a sleep disorder, to include as due to undiagnosed illness and as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel

INTRODUCTION

The Veteran had active service from July 1989 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2007 and September 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In November 2012, the RO granted service connection for PTSD.  However, the issue of entitlement to service connection for other psychiatric disorders remains on appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records through July 2012.  In the November 2012 Supplemental Statement of the Case, the RO specifically stated that the Veteran's VA treatment records through July 2012 were reviewed prior to the adjudication of the claims.  Therefore there is no prejudice to the Veteran in the Board's adjudication of his claims 

In April 2012 the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  

The issues of entitlement to service connection for a gastrointestinal condition and a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The preponderance of the evidence reflects that the Veteran does not have a diagnosis of any psychiatric disorder other than PTSD. 


CONCLUSION OF LAW

An acquired psychiatric disorder other than PTSD was not incurred or aggravated in service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has satisfied its duty to notify and assist the Veteran in substantiating his claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in August and September 2006.  The letters advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  The September 2006 provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473.  

VA has also satisfied its duty to assist.  The claims file contains service treatment records (STRs), reports of post-service medical treatment, and the report of a VA examination in July 2012.  The examination was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests.  The examiner also provided a rationale for the opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

This case was remanded in April 2012 so that the Veteran's service personnel records could be obtained and he could undergo a VA examination.  The RO obtained some, but not all of the Veteran's service personnel records.  However, another remand is not warranted because the service personnel records were needed as part of the RO's development of his PTSD claim.  Specifically, they were needed to determine whether the Veteran's performance declined while he was in service.  His PTSD claim was granted in November 2012.  The remaining question before the Board is whether the Veteran has other psychiatric diagnoses aside from PTSD.  His service personnel records are not pertinent with regard to this question.  Thus, the Board is satisfied that there was substantial compliance with its April 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (the Court has routinely affirmed Board decisions where it provides an explanation for any deviation in its remand instructions).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2012). 

Service Connection for an Acquired Psychiatric Disorder Other Than PTSD

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The regulation creating presumption of service connection for chronic diseases manifesting during service and then again at any later date is available to establish service connection for the specific chronic diseases listed in regulation governing diseases subject to presumptive service connection.  38 C.F.R. §§ 3.303(b), 3.309(a).  Walker v. Shinseki, __ F.3d__, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2103).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran has been diagnosed with PTSD.  Service connection for PTSD was granted in a November 2012 rating decision.  In July 2012, he underwent a VA examination for PTSD.  The examiner found that his depressed mood, anxiety, suspiciousness, panic attacks, memory loss, and chronic sleep impairment were all symptoms of his PTSD.  The examiner stated that the Veteran does not have more than one diagnosed mental disorder.  

The remainder of the record does not show that the Veteran has been diagnosed with a psychiatric disorder other than PTSD or that any of his claimed symptoms are attributable to any condition other than PTSD.  The preponderance of the evidence is against his claim because it does not show that he has any other psychiatric disabilities, and his reported symptoms are all being compensated as part of his service connected PTSD. 

The first element of a service connection claim, a current psychiatric disorder other than PTSD, is not satisfied.  Hickson, 12 Vet. App. at 253.  Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for an acquired psychiatric disorder other than PTSD is denied.  


REMAND

While the Board regrets the further delay that another remand of this case will cause, the record is not ready for appellate review of the issue on appeal.  The following further development is required. 

Gastrointestinal Condition

The Board remanded this issue so that an examiner could determine whether the Veteran had irritable bowel syndrome (IBS).  The July 2012 examiner found that the Veteran does not have IBS.  If IBS was not diagnosed, the remand instructed the examiner should specifically indicate whether the Veteran's reported digestive symptoms were attributable to a diagnosed disability or were due to an undiagnosed illness.  The examiner determined that the Veteran's symptoms were due to diverticulitis, gastroesophageal reflux disease (GERD), and a hiatal hernia.  The examiner was asked to provide an opinion as to whether any of the Veteran's diagnosed gastrointestinal conditions were at least as likely as not related to service and to provide a rationale for any opinion rendered.  The examiner provided a negative etiology opinion but did not provide a rationale for the opinion. 

Even if not initially obligated to do so, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, the opinion is inadequate because no rationale was provided.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

The Veteran is entitled to substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, another remand is necessary so that the July 2012 examiner may provide an addendum opinion and rationale regarding the Veteran's diverticulitis, GERD, and hiatal hernia.  

Sleep Apnea

The Board remanded this issue so that the Veteran could undergo an examination where an examiner could determine whether his sleep apnea was incurred in service or was related to his psychiatric disorder.  In July 2012, a VA examiner opined that the Veteran's sleep apnea was not due to service.  The examiner explained that the Veteran was seen in service for a sleep disorder that had been ongoing for six months, but that the STRs did not describe symptoms of sleep apnea.  Further, he was not diagnosed with sleep apnea until many years after service.  Although the examiner stated that sleep apnea had similar symptoms to GERD and panic attacks, no opinion was provided regarding whether the Veteran's service-connected PTSD caused or contributed to his sleep apnea.  Therefore the opinion is inadequate and on remand an opinion regarding secondary service connection must be provided.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Further, the Board notes that in April 2009, a VA examiner opined that the Veteran's sleep apnea was related to service.  The examiner did not have access to his claims file but noted that the Veteran reported gaining 50 pounds in service.  The examiner opined that this weight gain was the likely cause of sleep apnea.  In a November 2009 addendum opinion, the examiner stated that the claims file was provided after the examination and was reviewed.  The examiner concluded that weight gain in service was the likely cause of the sleep apnea.  However, this opinion was based on an inaccurate fact because the examiner believed that the Veteran gained 50 pounds in service but his STRs show that he gained 28 pounds.  The Board is not bound to accept medical opinions that are based upon an inaccurate factual background.  See Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  To resolve this opinion with the July 2012 examiner's findings, the examiner should address whether the Veteran's 28 pound weight gain in service caused his sleep apnea. 

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the July 2012 gastrointestinal conditions examination.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  

The purpose of the examination is to determine whether the Veteran has a gastrointestinal condition that had its onset or was aggravated during active service, or is otherwise related to any incident of service. 

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.  

c) The examiner must provide an opinion as to whether it is at least as likely as not (i. e., a probability of 50 percent or greater) that the Veteran's diverticulitis, GERD, and/or hiatal hernia began during active service or is related to any incident of service.

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

e) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

2. Return the Veteran's claims file to the examiner who conducted the July 2012 sleep disorders examination.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  

The purpose of the examination is to determine whether the Veteran has sleep apnea that had its onset or was aggravated during active service, or is otherwise related to any incident of service, or whether it was caused by his service-connected PTSD. 

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.  

c) The examiner must provide an opinion as to whether it is at least as likely as not (i. e., a probability of 50 percent or greater) that the Veteran's sleep apnea began during active service, or is related to any incident of service, or whether it was caused by his service connected PTSD. In providing the opinion, the examiner must address whether the Veteran's 28 pound weight gain in service caused his sleep apnea. 

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

e) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

3. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


